PER CURIAM.
On petition of the Commissioner of Internal Revenue, these three tax reviews came on to be heard on the record, briefs and oral arguments; and it appearing that there is substantial evidence to support the United States Tax Court’s'findings of fact and that these findings are not clearly erroneous, and that, on its findings, the Tax Court correctly concluded that respondent taxpayers should not be required to include in their income for 1942 that part of the bonuses received which they were obligated to return and did return to the J. M. Smucker Co., a corporation, immediately upon receipt of the same, the decisions of the Tax CouFt are affirmed